United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                   November 19, 2004
                              FOR THE FIFTH CIRCUIT
                                                                                Charles R. Fulbruge III
                                                                                        Clerk
                                        No. 04-40482
                                      Summary Calendar


       SOUTHERN COUNCIL OF INDUSTRIAL
       WORKERS, LOCAL 2713,

                                            Plaintiff-Counter Defendant-Appellee,

                                             versus

       BRUCE HARDWOOD FLOORING, LLC,

                                            Defendant-Counter Claimant-Appellant.


                   Appeal from the United States District Court for
                            the Eastern District of Texas
                             (USDC No. 9:02-CV-270)
           _______________________________________________________

Before REAVLEY, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is affirmed because the arbitrator found against

insubordination on Robert’s part due to nothing more than a disrespectful argument with

McDaniel. He did not find that Roberts hit or struck McDaniel. We give the award the

deference the law requires.

       AFFIRMED.


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.